DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.
Remarks
The present Office Action is in response to Applicant’s amendment filed on September 20, 2022.  Claims 1-3, 6-17, and 19-30 are now pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 10-17, 19, 20, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20200374076 A1) (hereinafter Wang) in view of WEBB et al. (US 20160183265 A1) (hereinafter Webb).

Regarding claim 1, Wang discloses a method of operating a user equipment (UE) associated with a first class of UEs (FIGs. 2 and 3 for first-type terminal), comprising: 
receiving, from a cell, system information indicating at least one cell selection parameter targeted to the first class of UEs (Fig. 2, par. 0156-0157, “Step 203: The terminal receives the cell selection information sent by the network device… In this step, the terminal may receive, by using the system message broadcast by the network device, the cell selection information sent by the network device. Optionally, when the cell is the serving cell, the cell selection information sent by the network device may be received by using the SIB 1. When the cell is the neighboring cell, the cell selection information sent by the network device may be received by using the SIB 4 or the SIB 5”; see Fig. 1B, par. 0127-0128, for the cell corresponding to a base station, “The network device may include a base station… Herein, the eNB is the foregoing network device”); and
performing a cell selection procedure based in part on the at least one cell selection parameter (par. 0159, “Step 204: The terminal performs cell selection based on the cell selection information.”),
wherein the at least one cell selection parameter is configured to bias the cell selection procedure to favor selection of the cell by UEs belonging to the first class of UEs (par. 0161, “when the cell selection information includes the cell barred indicator, step 204 may specifically include: if the first barred information indicates that the state of the cell is “not barred”, the first-type terminal can select the cell during cell selection; or if the first barred information indicates that the state of the cell is “barred”, the first-type terminal cannot select the cell during cell selection”).
However, Wang fails to explicitly disclose wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both.
In the same field of endeavor, Webb discloses wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both (FIG. 7, FIG. 8, par. 0129, “the cell ranking stage may follow the same general principles as for a conventional cell attach procedure, except that in addition to taking account of the RSRP measurements, account is also taken of the extent to which the base station support power boosting. One way to do this is to in effect uprate the RSRP measurements for base stations which support power boosting. For example reference signal received power measurements (RSRP) for base stations which support power boosting may be replaced for the purpose of cell ranking with a modified RSRP corresponding to the measured RSRP plus and offset corresponding to the available power boosting enhancement.” Par. 0143, “In step S8 the terminal device in effect ranks the various base stations that have been considered and which meet the quality test of step S7 according to the modified values of RSRP (i.e. measured RSRP plus the level of available power boosting offset).”, par. 0148, “A multi-level approach may follow generally the approach of FIGS. 7 and 8 except the terminal device may determine a different power boost enhancement/offset for different base stations according to the indications provided in association with their synchronisation signalling.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cell selection based on an indication whether or not one or more base stations are configured to have the ability to operate in the power boost operating mode as taught by Webb to the cell selection information as disclosed by Wang for purpose of determining a power boost offset based on a received indication from a base station(s) to the taken account of the RSRP measurements for cell selection/reselection process.
Regarding claim 2, as applied to claim 1 above, Wang discloses wherein the system information further indicates at least one other cell selection parameter targeted to a second class of UEs (par. Par. 0161, “If the second barred information indicates that the state of the cell is “not barred”, the second-type terminal can select the cell during cell selection; or if the second barred information indicates that the state of the cell is “barred”, the second-type terminal cannot select the cell during cell selection”).
Regarding claim 3, as applied to claim 2 above, Wang discloses wherein the cell selection procedure is performed without factoring in the at least one other cell selection parameter targeted to the second class of UEs (par. 0166, “if the second barred indicator is notBarred, the second-type terminal determines that the cell is not barred, and the cell may be used as a candidate cell.”).
Regarding claim 6, as applied to claim 1 above, Wang discloses wherein the system information indicates the at least one cell selection parameter via a value that references a predetermined offset or threshold (par. 0233-0234, “Optionally, the cell selection information includes the information about the offsets of the cell selection threshold, and that the receiving unit receives the cell selection information sent by the network device and the processing unit performs cell selection based on the cell selection information…”).
Regarding claim 7, as applied to claim 1 above, Wang discloses wherein the at least one cell selection parameter comprises an indication as to whether UEs belonging to the first class of UEs are barred from accessing the cell (par. 0009-0011, “the cell selection information includes at least one of the following: the cell barred indicators include a first barred indicator and a second barred indicator; and the first barred indicator is used to indicate whether a first-type terminal can select the cell, the second barred indicator is used to indicate whether a second-type terminal can select the cell, and the first-type terminal and the second-type terminal use different configuration parameters of the reference signal”).
Regarding claim 8, as applied to claim 1 above, Wang discloses wherein the receiving comprises receiving multiple system information blocks (SIBs), and at least one of the multiple SIBs is targeted to both the first classes of UEs and a second class of UEs (par. 0157, “the terminal may receive, by using the system message broadcast by the network device, the cell selection information sent by the network device. Optionally, when the cell is the serving cell, the cell selection information sent by the network device may be received by using the SIB 1. When the cell is the neighboring cell, the cell selection information sent by the network device may be received by using the SIB 4 or the SIB 5.”, FIG. 3, par. 0194 and 0195 for any SIB includes information about the first and second bandwidth in Step 302).
Regarding claim 10, as applied to claim 1 above, Wang discloses wherein the first class of UEs correspond to reduced capability (RC) UEs, wherein the cell corresponds to a gNB with support for geographic coverage enhancement of control data and traffic data for RC UEs (par. 0140, “the first-type terminal may be a narrowband terminal or a terminal that supports partial bandwidth (partial bandwidth, PBW) communication, for example, a machine type communication (machine type communication, MTC) terminal or a 5G terminal, and the second-type terminal may be a non-narrowband terminal or a full-bandwidth terminal, that is, a terminal that performs communication on the entire system bandwidth.” and FIG. 1B and 1C for the cell(s) of a 5G base station which provides control and traffic date to the UE(s) under the geographic coverage of the base sateion, par. 0127, “a base station referred to as a 5G base station (gNodeB, gNB) in a fifth generation (5G) mobile communications system”).
Regarding claim 11, as applied to claim 1 above, Wang discloses wherein the cell is a serving cell of the UE, wherein the least one cell selection parameter comprises at least one cell reselection parameter related to a neighbor cell of the UE, and wherein the cell selection procedure is a cell reselection procedure (par. 0020, “the serving cell may be a cell on which the terminal camps, and is a cell to which the terminal may establish a communication connection; or the serving cell may be a cell to which the terminal has established a communication connection. The neighboring cell is a cell neighboring to the serving cell or the camped cell”; par. 0036, “the cell is a serving cell, and the calculating a parameter in a cell selection criterion based on the offset… ”).
Regarding claim 12, as applied to claim 11 above, Wang discloses wherein the at least one cell reselection parameter comprises a received signal offset for the neighbor cell (par. 0180, “When the cell is the neighboring cell, the terminal calculates a parameter Rn in the cell selection criterion based on the offset Qoffset1, and the calculation meets the following formula (3)…”).
Regarding claim 13, as applied to claim 11 above, Wang discloses wherein the first class of UEs correspond to reduced capability (RC) UEs, wherein the neighbor cell corresponds to a gNB capable of providing support for geographic coverage enhancement of control data and traffic data for RC UEs (par. 0140, “the first-type terminal may be a narrowband terminal or a terminal that supports partial bandwidth (partial bandwidth, PBW) communication, for example, a machine type communication (machine type communication, MTC) terminal or a 5G terminal, and the second-type terminal may be a non-narrowband terminal or a full-bandwidth terminal, that is, a terminal that performs communication on the entire system bandwidth.” and FIG. 1B and 1C for the cell(s) of a 5G base station which provides control and traffic date to the UE(s) under the geographic coverage of the base sateion, par. 0127, “a base station referred to as a 5G base station (gNodeB, gNB) in a fifth generation (5G) mobile communications system”).
Regarding claim 14, as applied to claim 11 above, Wang discloses wherein the at least one cell reselection parameter comprises a black list of cells for which selection by the UE in association with the cell reselection procedure is prohibited, or wherein the at least one cell reselection parameter comprises a white list of cells for which selection by the UE in association with the cell reselection procedure is allowed (par. 0169-0172, “when the terminal is the first-type terminal, that terminal determines, based on the state of the reference signal muting function of the cell, whether the cell can be selected may specifically include: The terminal adds the cell to a cell selection whitelist if the state of the reference signal muting function of the cell is “enabled”; or the terminal adds the cell to a cell selection whitelist if the state of the reference signal muting function of the cell is “disabled” or “unsupported”; or the terminal adds the cell to a cell selection blacklist if the state of the reference signal muting function of the cell is “disabled” or “unsupported”.”).
Regarding claim 15, Wang discloses a method of operating a cell (FIGs. 2 and 3 for par. 0127-0128, for the cell corresponding to a base station, “The network device may include a base station… Herein, the eNB is the foregoing network device”), comprising:
determining at least one cell selection parameter targeted to a first class of user equipments (UEs) (Fig. 2, par. 0133-0138, “Step 201: A network device generates cell selection information, where the cell selection information is associated with a configuration parameter of a reference signal of a cell… The cell selection information is determined based on the configuration parameter of the reference signal of the cell… The cell selection includes: The terminal selects the cell for the first time and/or the terminal reselects the cell… the cell selection information includes at least one of the following: cell barred indicators, information about a state of a reference signal muting function, or information about offsets of a cell selection threshold… the cell barred indicators may include a first barred indicator and a second barred indicator. The first barred indicator may indicate the state of the cell to a first-type terminal, to indicate whether the first-type terminal can select the cell. The second barred indicator may indicate the state of the cell to a second-type terminal, to indicate whether the second-type terminal can select the cell. The first-type terminal and the second-type terminal use different configuration parameters of the reference signal.”); and
transmitting system information indicating the at least one cell selection parameter (par. 0152-0153, “Step 202: The network device sends the cell selection information… In this step, the network device may send the cell selection information by broadcasting a system message. Optionally, when the cell is the serving cell, the cell selection information may be sent by using a system information block type 1 (system information blocktype1, SIB 1).”),
wherein the at least one cell selection parameter is configured to bias UEs belonging to the first class of UEs to favor selection of the cell (par. 0161, “when the cell selection information includes the cell barred indicator, step 204 may specifically include: if the first barred information indicates that the state of the cell is “not barred”, the first-type terminal can select the cell during cell selection; or if the first barred information indicates that the state of the cell is “barred”, the first-type terminal cannot select the cell during cell selection”).
However, Wang fails to explicitly disclose wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both.
In the same field of endeavor, Webb discloses wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both (FIG. 7, FIG. 8, par. 0129, “the cell ranking stage may follow the same general principles as for a conventional cell attach procedure, except that in addition to taking account of the RSRP measurements, account is also taken of the extent to which the base station support power boosting. One way to do this is to in effect uprate the RSRP measurements for base stations which support power boosting. For example reference signal received power measurements (RSRP) for base stations which support power boosting may be replaced for the purpose of cell ranking with a modified RSRP corresponding to the measured RSRP plus and offset corresponding to the available power boosting enhancement.” Par. 0143, “In step S8 the terminal device in effect ranks the various base stations that have been considered and which meet the quality test of step S7 according to the modified values of RSRP (i.e. measured RSRP plus the level of available power boosting offset).”, par. 0148, “A multi-level approach may follow generally the approach of FIGS. 7 and 8 except the terminal device may determine a different power boost enhancement/offset for different base stations according to the indications provided in association with their synchronisation signalling.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cell selection based on an indication whether or not one or more base stations are configured to have the ability to operate in the power boost operating mode as taught by Webb to the cell selection information as disclosed by Wang for purpose of determining a power boost offset based on a received indication from a base station(s) to the taken account of the RSRP measurements for cell selection/reselection process.
Regarding claim 16, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 17, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 19, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 6 above.
Regarding claim 20, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 22, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 10 above.
Regarding claim 23, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 11 above.
Regarding claim 24, as applied to claim 23 above, the claim is rejected for the same reason(s) as set forth claim 12 above.
Regarding claim 25, as applied to claim 23 above, the claim is rejected for the same reason(s) as set forth claim 13 above.
Regarding claim 26, as applied to claim 23 above, the claim is rejected for the same reason(s) as set forth claim 14 above.
Regarding claim 27, Wang discloses a user equipment (UE) associated with a first class of UEs (FIGs. 2 and 3 for first-type terminal), comprising:
a memory; and at least one processor coupled to the memory (for processor 601 and the memory 603 in FIG. 6, par. 0259, “the communications device 60 provided in this embodiment of this application may be a chip, a terminal, a network device, or a device with a structure similar to that in FIG. 6.”) and configured to:
receive, from a cell, system information indicating at least one cell selection parameter targeted to the first class of UEs (Fig. 2, par. 0156-0157, “Step 203: The terminal receives the cell selection information sent by the network device… In this step, the terminal may receive, by using the system message broadcast by the network device, the cell selection information sent by the network device. Optionally, when the cell is the serving cell, the cell selection information sent by the network device may be received by using the SIB 1. When the cell is the neighboring cell, the cell selection information sent by the network device may be received by using the SIB 4 or the SIB 5”; see Fig. 1B, par. 0127-0128, for the cell corresponding to a base station, “The network device may include a base station… Herein, the eNB is the foregoing network device”); and
perform a cell selection procedure based in part on the at least one cell selection parameter (par. 0159, “Step 204: The terminal performs cell selection based on the cell selection information.”),
wherein the at least one cell selection parameter is configured to bias the cell selection procedure to favor selection of the cell by UEs belonging to the first class of UEs (par. 0161, “when the cell selection information includes the cell barred indicator, step 204 may specifically include: if the first barred information indicates that the state of the cell is “not barred”, the first-type terminal can select the cell during cell selection; or if the first barred information indicates that the state of the cell is “barred”, the first-type terminal cannot select the cell during cell selection”).
However, Wang fails to explicitly disclose wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both.
In the same field of endeavor, Webb discloses wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both (FIG. 7, FIG. 8, par. 0129, “the cell ranking stage may follow the same general principles as for a conventional cell attach procedure, except that in addition to taking account of the RSRP measurements, account is also taken of the extent to which the base station support power boosting. One way to do this is to in effect uprate the RSRP measurements for base stations which support power boosting. For example reference signal received power measurements (RSRP) for base stations which support power boosting may be replaced for the purpose of cell ranking with a modified RSRP corresponding to the measured RSRP plus and offset corresponding to the available power boosting enhancement.” Par. 0143, “In step S8 the terminal device in effect ranks the various base stations that have been considered and which meet the quality test of step S7 according to the modified values of RSRP (i.e. measured RSRP plus the level of available power boosting offset).”, par. 0148, “A multi-level approach may follow generally the approach of FIGS. 7 and 8 except the terminal device may determine a different power boost enhancement/offset for different base stations according to the indications provided in association with their synchronisation signalling.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cell selection based on an indication whether or not one or more base stations are configured to have the ability to operate in the power boost operating mode as taught by Webb to the cell selection information as disclosed by Wang for purpose of determining a power boost offset based on a received indication from a base station(s) to the taken account of the RSRP measurements for cell selection/reselection process.
Regarding claim 28, as applied to claim 27 above, the claim is rejected for the same reason(s) as set forth claim 11 above.
Regarding claim 29, Wang discloses a cell (FIGs. 2 and 3 for par. 0127-0128, for the cell corresponding to a base station, “The network device may include a base station… Herein, the eNB is the foregoing network device”), comprising:
a memory; and at least one processor coupled to the memory and (for processor 601 and the memory 603 in FIG. 6, par. 0259, “the communications device 60 provided in this embodiment of this application may be a chip, a terminal, a network device, or a device with a structure similar to that in FIG. 6.”) configured to:
determine at least one cell selection parameter targeted to a first class of user equipments (UEs) (Fig. 2, par. 0133-0138, “Step 201: A network device generates cell selection information, where the cell selection information is associated with a configuration parameter of a reference signal of a cell… The cell selection information is determined based on the configuration parameter of the reference signal of the cell… The cell selection includes: The terminal selects the cell for the first time and/or the terminal reselects the cell… the cell selection information includes at least one of the following: cell barred indicators, information about a state of a reference signal muting function, or information about offsets of a cell selection threshold… the cell barred indicators may include a first barred indicator and a second barred indicator. The first barred indicator may indicate the state of the cell to a first-type terminal, to indicate whether the first-type terminal can select the cell. The second barred indicator may indicate the state of the cell to a second-type terminal, to indicate whether the second-type terminal can select the cell. The first-type terminal and the second-type terminal use different configuration parameters of the reference signal.”); and
transmit system information indicating the at least one cell selection parameter (par. 0152-0153, “Step 202: The network device sends the cell selection information… In this step, the network device may send the cell selection information by broadcasting a system message. Optionally, when the cell is the serving cell, the cell selection information may be sent by using a system information block type 1 (system information blocktype1, SIB 1).”),
wherein the at least one cell selection parameter is configured to bias UEs belonging to the first class of UEs to favor selection of the cell (par. 0161, “when the cell selection information includes the cell barred indicator, step 204 may specifically include: if the first barred information indicates that the state of the cell is “not barred”, the first-type terminal can select the cell during cell selection; or if the first barred information indicates that the state of the cell is “barred”, the first-type terminal cannot select the cell during cell selection”). 
However, Wang fails to explicitly disclose wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both.
In the same field of endeavor, Webb discloses wherein the at least one cell selection parameter comprises a measured reference signal received quality (RSRQ) offset, a measured reference signal received power (RSRP) offset, or both (FIG. 7, FIG. 8, par. 0129, “the cell ranking stage may follow the same general principles as for a conventional cell attach procedure, except that in addition to taking account of the RSRP measurements, account is also taken of the extent to which the base station support power boosting. One way to do this is to in effect uprate the RSRP measurements for base stations which support power boosting. For example reference signal received power measurements (RSRP) for base stations which support power boosting may be replaced for the purpose of cell ranking with a modified RSRP corresponding to the measured RSRP plus and offset corresponding to the available power boosting enhancement.” Par. 0143, “In step S8 the terminal device in effect ranks the various base stations that have been considered and which meet the quality test of step S7 according to the modified values of RSRP (i.e. measured RSRP plus the level of available power boosting offset).”, par. 0148, “A multi-level approach may follow generally the approach of FIGS. 7 and 8 except the terminal device may determine a different power boost enhancement/offset for different base stations according to the indications provided in association with their synchronisation signalling.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cell selection based on an indication whether or not one or more base stations are configured to have the ability to operate in the power boost operating mode as taught by Webb to the cell selection information as disclosed by Wang for purpose of determining a power boost offset based on a received indication from a base station(s) to the taken account of the RSRP measurements for cell selection/reselection process.

Regarding claim 30, as applied to claim 29 above, the claim is rejected for the same reason(s) as set forth claim 10 above.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Webb as applied to claims 1 and 15 above, and further in view of Lee et al. (US 20200221363 A1) (hereinafter Lee).
Regarding claim 9, as applied to claim 1 above, Wang as modified by Webb discloses claimed invention except receiving supplemental information targeted to the first class of UEs to facilitate decoding of the system information by the first class of UEs.
In the same field of endeavor, Lee discloses receiving supplemental information targeted to the first class of UEs to facilitate decoding of the system information by the first class of UEs (par. 0031, “identifying a single-frequency network area associated with a user equipment operating in a radio resource control inactive state or a radio resource control idle state, identifying a service class of the user equipment, selecting whether an area reselection procedure includes instructions for decoding a system information block based on the single-frequency network area and the service class of the user equipment, and transmitting, by a base station, a radio resource control connection release message that indicates whether the area reselection procedure includes decoding the system information block”, FIG. 7, par. 0153-0154, “the base station 105-f may select whether the area reselection procedure includes instructions for decoding a system information block (e.g., a system information type 1 block) based on the identified first SFN area and the identified service class of UE 115-f… The base station 105-f may transmit, and UE 115-f may receive, an RRC connection release message 720 indicating the characteristics of the area reselection procedure. For example, the RRC connection release message 720 may indicate whether the UE 115-f is to decode the system information block as part of an area reselection procedure (e.g., an inter-RNA procedure).”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate decoding system information message as taught by Lee to method of transmitting or receiving system information block including information to be applied according to the type or class of terminal as disclosed by Wang as modified by Webb for purpose of transmitting to a UE a message to whether to decode system inform based on a service class of the UE.
Regarding claim 21, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 9 above.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-17, and 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642